In The

                                 Court of Appeals

                     Ninth District of Texas at Beaumont

                                __________________

                                NO. 09-20-00196-CV
                                __________________


                           IN THE INTEREST OF F.C.

__________________________________________________________________

             On Appeal from the County Court at Law No. 3
                     Montgomery County, Texas
                   Trial Cause No. 18-12-16340-CV
__________________________________________________________________

                           MEMORANDUM OPINION

      Mother and Father seek to overturn the trial court’s judgment terminating their

parental rights to their child, John. 1 In separate appeals, Mother and Father argue the

evidence the trial court considered in a proceeding before the bench is insufficient

to support the trial court’s finding that terminating their parental rights to John is in




      1
       To protect the privacy of the parties involved in the appeal, we identify the
parents and the child by using pseudonyms. See Tex. R. App. P. 9.8 (Protection of
Minor’s Identity in Parental-Rights Termination Cases).
                                           1
John’s best interest. 2 We conclude the evidence admitted in the trial provides

sufficient support for the trial court’s best-interest findings that Mother and Father

have challenged on appeal. We will affirm.

                                     Background

      The parties tried the case to the bench in several hearings that occurred in

December 2019, and in January, February, May, June, and July 2020. John was less

than two years old when the trial ended. Eight witnesses, including Mother and

Father, testified in the hearings that comprise the trial. At the end of the last day of

the trial, the trial court advised the parties that it would sign an order terminating

Mother’s and Father’s parental rights. The court also explained the reasons it was

doing so. In July 2020, the trial court signed the order at issue in this appeal in which

it terminated Mother’s and Father’s parental rights to John. In the order, the trial

court found the Department proved, by clear and convincing evidence, that Mother

and Father had each knowingly endangered John by placing him with persons who

engaged in conduct that endangered him and that both parents had failed to comply

with their respective family service plans.3 As to Mother, the trial court also found


      2
         See Tex. Fam. Code Ann. § 161.001(b) (authorizing courts to terminate the
parent-child relationship when the court’s finding supporting its ruling terminating
the relationship is coupled with a second finding that requires the trial court to also
find that terminating the relationship would be in the child’s best interest).
       3
         See id. § 161.001(b)(1)(D), (E), (O).
                                           2
that Mother’s parental rights to John should be terminated for an additional reason—

because she had used a controlled substance that endangered John and after having

done so, failed to complete a court-ordered substance abuse program.

      In August, Mother and Father, by motion, requested that the trial court provide

them with written findings to support its rulings. The trial court did so, providing the

parties with forty-five separate findings of fact. Of these, Mother and Father

challenge only the trial court’s finding that terminating their respective parental

rights is in John’s best interest. The other forty-four findings the trial court made are

not challenged in the briefs that Mother and Father filed in support of their appeals.

That said, however, many of the findings that Mother and Father have not challenged

bear on the Court’s review of the trial court’s best-interest finding that Mother and

Father have challenged in their appeals. While we choose not to list each of the trial

court’s findings, those particularly relevant to our analysis of the trial court’s finding

terminating Mother’s and Father’s parental rights are summarized below:

      • Mother and Father signed family service plans. The respective plans which
        required them to complete various classes and tasks designed to resolve
        the concerns the Department raised in the proceedings that resulted in
        John’s removal from Mother’s and Father’s care.
      • In November 2019, the trial court ordered Mother to provide a biological
        specimen for testing. When tested, the test result on the specimen was
        positive for methamphetamines. After the court was advised of the test
        result, it ordered both parents to submit hairs for testing to reveal whether
        the parents continued to use illegal drugs.

                                            3
• Mother’s hair follicle test was positive for amphetamines, ecstasy, and
  oxycodone. Unlike Mother’s test, Father’s hair follicle test was negative.
• In February 2020, the trial court established a plan that contained steps
  designed to allow Father to ultimately achieve a right to a program
  involving a monitored return that would have returned to him some of his
  authority to parent John.
• In April 2020, the Department moved to modify the trial court’s temporary
  orders, alleging that Father had not complied with the requirements in the
  court’s order that contained the steps he needed to follow to be allowed to
  trigger John’s monitored return.
• In May 2020, the Department informed the trial court that its goal had
  changed in the case from reuniting the family to terminating Mother’s and
  Father’s rights to allow John to be freed for adoption by a relative. That
  same month, the trial court found that “Mother was not compliant with her
  service plan and had not maintained contact with anyone in this case.”
• In May 2020, Father took an additional drug test. The test results were
  positive for marijuana and cocaine.
• In June 2020, Father took another drug test. It was positive for marijuana.
• In June 2020, the trial court conducted another hearing. In the hearing, the
  court found that Father was only partially compliant with the requirements
  of his family service plan. The court found that Mother had not complied
  with the requirements of her plan. During the hearing, the trial court noted
  Mother’s testimony in the hearing indicating that she had not bonded with
  John.
• At the conclusion of the hearings that comprised the trial, the trial court
  found the Department had shown, by clear and convincing evidence, that
  (1) Mother had knowingly placed or knowingly allowed John to remain in
  conditions or surroundings that endangered his physical or emotional well-
  being, (2) engaged in conduct or knowingly placed John with persons who
  engaged in conduct that endangered his physical or emotional well-being,
  (3) failed to comply with the provisions of her court-ordered family service
  plan, and (4) used a controlled substance in a manner that endangered John
  after failing to complete a court-ordered substance abuse program.
• Turning to Father, the trial court found at the conclusion of the trial that
  the evidence established that (1) Father had knowingly allowed John to
  remain in conditions or surroundings that endangered his physical or
  emotional well-being, (2) engaged in conduct or knowingly placed John

                                   4
        with persons who engaged in conduct that endangered his physical or
        emotional well-being, and (3) failed to comply with the provisions of a
        court-ordered family service plan.
      • The trial court coupled its findings on the grounds for termination with
        best-interest findings, finding that terminating Mother’s and Father’s
        respective parental rights to be in John’s best interest.

                                 Standard of Review

      A trial court may terminate a parent-child relationship if the trial court finds,

by clear and convincing evidence, that a parent engaged in conduct that violated one

of the statutory grounds required to support a ruling terminating the parent’s rights

and finds that terminating the relationship is in the child’s best interest. 4 When the

Department asks trial courts to terminate a parent’s rights to continue parenting a

child, the Department has the burden of proof, and under that burden requires the

Department must prove the elements of its claim based on standard of proof that

requires clear and convincing evidence.5 The Family Code defines “clear and

convincing evidence” as “the measure or degree of proof that will produce in the

mind of the trier of fact a firm belief or conviction as to the truth of the allegations

sought to be established.”6



      4
        Id. § 161.001(b); see In re E.N.C., 384 S.W.3d 796, 802 (Tex. 2012)
(explaining that the Due Process Clause and Texas Family Code mandate a
“heightened” standard of review that applies to parental-rights termination cases).
      5
        In re E.N.C., 384 S.W.3d at 803.
      6
        Tex. Fam. Code Ann. § 101.007; In re E.N.C., 384 S.W.3d at 802.
                                           5
      In their respective briefs, Mother and Father raise just one issue for our

review. Both argue that the evidence is legally and factually insufficient to support

the trial court’s best-interest finding. To be sure, neither parent has challenged the

trial court’s endangerment findings even though the trial court found that each parent

engaged in conduct that endangered John. In a family law case, the Department must

prove a termination ground under the Family Code exists and prove that terminating

the parent’s relationship with the child is in the child’s best interest to obtain a ruling

in favor of its claim seeking to terminate the parent-child relationship that exists

between a parent and his or her child. 7

      As used in the Family Code, the term best interest is a term of art and

encompasses a broad facts-and-circumstances evaluation, which allows the

factfinder to exercise significant discretion in deciding if terminating the parent’s

rights is justified under the facts proven at trial.8 In a challenge that asserts the

evidence is legally insufficient to support the verdict, we review all the evidence in

the light that favors the finding the appellant is challenging in the appeal to determine

whether a reasonable trier of fact could have formed a firm belief or conviction that




      7
          Tex. Fam. Code Ann. § 161.001(b)(2).
      8
          See Holley v. Adams, 544 S.W.2d 367, 371-72 (Tex. 1976).
                                            6
the finding the parent has challenged is true. 9 We allow the trial court an appropriate

degree of deference when it acts as the factfinder in a trial seeking the termination

of a parent’s parental rights, which means that we assume the factfinder resolved the

disputed facts that arose in the trial in a manner that favors its judgment.10 In our

review, we disregard evidence that a reasonable factfinder could have disbelieved or

found to have been incredible, but in doing so, we do not disregard the evidence that

a reasonable factfinder could not have found incredible or disbelieved in our analysis

of whether there is sufficient evidence to support the ruling that is being challenged

in the appeal.11 Thus, “[i]n cases requiring clear and convincing evidence, even

evidence that does more than raise surmise and suspicion will not suffice unless that

evidence is capable of producing a firm belief or conviction that the allegation is

true.” 12 Thus, if the record reveals no reasonable factfinder could have formed a firm

belief or conviction from the evidence admitted in the trial that the finding the

appellant has challenged is true, we will find the evidence is legally insufficient to

support the finding the appellant is challenging in the appeal. 13 In this case, the



      9
       In re E.N.C., 384 S.W.3d at 802 (quoting In re J.F.C., 96 S.W.3d 256, 266
(Tex. 2002)); see In re K.M.L., 443 S.W.3d 101, 112 (Tex. 2014).
      10
         In re E.N.C., 384 S.W.3d at 802.
      11
         Id.
      12
         In re K.M.L., 443 S.W.3d at 113.
      13
         In re E.N.C., 384 S.W.3d at 802.
                                           7
parents chose to limit the factfinding they are challenging to the trial court’s best-

interest finding.

      Mother and Father also assert the evidence is factually insufficient to support

the best-interest finding they challenge in their appeals. In a factual sufficiency

review, we review all the evidence admitted in the trial, including the evidence that

is in dispute or that conflicts with the factfinder’s verdict.14 The question in a factual

sufficiency review is whether the evidence admitted in the trial is sufficient to allow

the factfinder, acting reasonably, to form a firm belief or conviction that the

allegation that has been challenged on appeal is true.15 “If, in light of the entire

record, the disputed evidence that a reasonable factfinder could not have credited in

favor of the finding is so significant that a factfinder could not reasonably have

formed a firm belief or conviction, then the evidence is factually insufficient.”16

      While Mother and Father did not challenge the trial court’s endangerment

findings, the evidence of endangerment no doubt impacted the trial court’s view on

whether terminating Mother’s and Father’s rights is in John’s best interest. Under

the Family Code, endanger includes “more than a threat of metaphysical injury or




      14
         In re J.O.A., 283 S.W.3d 336, 345 (Tex. 2009).
      15
         In re H.R.M., 209 S.W.3d 105, 108 (Tex. 2006) (per curiam).
      16
         In re J.O.A., 283 S.W.3d at 345 (quoting In re J.F.C., 96 S.W.3d at 266).
                                            8
potential ill effects of a less-than-ideal family environment.” 17 And the

“endangering conduct need not be directed at the child.”18 When the evidence

reveals that a parent is using illegal substances and also shows the parent’s use of

the substance has affected the parent’s abilities to properly parent children, the

factfinder may, in its discretion, infer that the parent’s use of drugs is conduct that

has endangered the child.19

       On appeal, Mother and Father rely heavily on a presumption under the Family

Code that “the appointment of the parents of a child as joint managing conservators”

is in the child’s best interest.20 While it’s true that such a presumption exists and we

have applied it in resolving Mother’s and Father’s appeal, the presumption is also

rebuttable. 21 For instance, another presumption in the Family Code that applies in

such cases is that a prompt and permanent placement of the child in a safe home is

in the child’s best interest. 22



       17
          In re E.N.C., 384 S.W.3d at 803.
       18
          Id.
       19
          See In re J.O.A., 283 S.W.3d at 345; In re A.J.H., 205 S.W.3d 79, 81 (Tex.
App.—Fort Worth 2006, no pet.); In re R.W., 129 S.W.3d 732, 739 (Tex. App.—
Fort Worth 2004, pet. denied).
       20
          Tex. Fam. Code Ann. § 153.131(b); see also In re R.R., 209 S.W.3d 112,
116 (Tex. 2006) (noting that a “strong presumption” exists favoring keeping a child
with its parents).
       21
          Tex. Fam. Code Ann. § 263.307(a).
       22
          Id.
                                           9
      In analyzing whether the evidence supports the trial court’s finding that

terminating Mother’s and Father’s parental rights is in John’s best interest, we

consider the nine factors outlined in Holley v. Adams.23 While the Holley factors

guide our review, the factors identified in Holley are not exclusive.24 In reviewing

the evidence relevant to the trial court’s best-interest finding, we focus on whether

the evidence allowed the trial court to reasonably infer that terminating the parents’

respective relationships with John is in John’s best interest.25 In other words, our

review does not focus on what might have served the interests of the child’s

parents.26 Finally, we note that the evidence admitted in the trial need not necessarily




      23
          In Holley, the Texas Supreme Court applied these factors when reviewing a
best-interest finding:
       • the child’s desires;
       • the child’s emotional and physical needs, now and in the future;
       • the emotional and physical danger to the child, now and in the future;
       • the parenting abilities of the parties seeking custody;
       • the programs available to assist the parties seeking custody;
       • the plans for the child by the parties seeking custody;
       • the stability of the home or the proposed placement;
       •the parent’s acts or omissions that reveal the existing parent-child
       relationship is improper; and
       • any excuse for the parent’s acts or omissions.
Holley v. Adams, 544 S.W.2d at 371-72.
       24
          In re C.H., 89 S.W.3d 17, 27 (Tex. 2002).
       25
          Dupree v. Tex. Dep’t of Protective & Regulatory Servs., 907 S.W.2d 81, 86
(Tex. App.—Dallas 1995, no writ).
       26
          Id.
                                          10
address all nine of the Holley factors, particularly when, as here, “the evidence [is]

undisputed that the parental relationship endangered the safety of the child.” 27

                                          Analysis

      The evidence admitted during trial shows that the Department took custody

of John and that he has been in the Department’s custody for most of his life. The

trial court authorized the Department to remove John from Mother and Father shortly

after he was born. After the Department took John into its custody, Mother and

Father spent little time with him. The evidence shows they didn’t spend much time

with him either because they continued using illegal drugs or because they were not

fully compliant with the requirements in their respective family service plans. Each

of the plans required Mother and Father to stay drug free before they could see John.

      John was not quite two years old when the case went to trial. Given John’s

age, he did not testify in the trial. Yet the record still contains evidence that allowed

the trial court to conclude John had not bonded with Mother or Father. Other

evidence in the trial shows he has formed a strong bond with his foster parents, a

married couple and also John’s relatives. John’s foster parents testified about the

bond John has with them. John’s court appointed special advocate, his CASA, also

addressed his current placement, explaining that John is doing “very well” in foster


      27
           In re C.H., 89 S.W.3d at 27.
                                            11
care. The CASA testified that John’s foster parents are meeting his needs. Other

evidence in the trial shows that John has been placed in a safe, stable, and drug-free

home. This evidence supports the trial court’s conclusion that by terminating

Mother’s and Father’s rights, John would be freed and made available for adoption

that would further his interest in being promptly placed in a permanent, safe, stable,

and drug-free home.28

      The evidence admitted in the trial about Mother’s and Father’s drug use

reveals how their use of drugs has affected their ability to provide John a safe home.

For instance, the evidence shows that Mother used marijuana throughout her

pregnancy, even though Father testified that he asked her to stop. Other testimony

shows that Mother and Father continued using illegal substances after John was

born, even though they both were aware they needed to stop using such drugs so that

the trial court would decide to return John to their care. The trial court heard

testimony showing that both parents failed to fully comply with the requirements in

their respective family service plans. For example, Mother failed to complete a

substance treatment plan as ordered by the court. While Father did complete a

substance abuse treatment plan, the testimony in the trial showed that he tested



      28
       See In re L.G.R., 498 S.W.3d 195, 205 (Tex. App.—Houston [14th Dist.]
2016, pet. denied).
                                         12
positive for cocaine and marijuana after completing his plan. Mother and Father

acknowledged in the trial that they have not yet established a strong bond with John.

One witness even testified that in his opinion, Father is an ongoing danger to John

because Father can be violent and “does not care for the safety of the child.”

      In the appeal, Mother and Father argue that, if given another chance, they can

demonstrate they can give John a safe and stable home. In support of these

arguments, Mother and Father point to their testimony showing that they started

living with each other shortly before the trial began. Both point to testimony showing

that Father now has an apartment, which the evidence shows would be suitable for

raising a child. But even if the apartment itself is safe, the question is whether the

evidence shows John’s best interest is served by terminating his relationship with

his parents given that they have shown they are capable based on their past conduct

of endangering him. As to that question, the testimony in the record allowed the trial

court, as a reasonable factfinder, to infer that Mother and Father would continue to

use drugs should John be returned to their care. The testimony regarding their

historical use of illegal drugs also allowed the trial court to infer, as a reasonable

factfinder, that terminating their rights serves John’s best interest by allowing the

court to promptly place him in a safer, stable, and drug-free home than the one his

parents claimed they would give him if given another chance. While it’s true that

                                         13
some of the evidence in the record shows that another factfinder might have reached

a different conclusion, the evidence Mother and Father point to is not so strong that

it demonstrates that a reasonable factfinder could not have found that terminating

their rights to John is in his best interest.29 While a parent’s right to raise his or her

child has a constitutional dimension, a parent’s right to maintain that right is not

absolute.30

      Boiling it down, given a record containing evidence demonstrating Mother’s

and Father’s past involvement with illegal drugs, showing they continued to use

illegal drugs after John was removed from their home, indicating that the parents

failed to fully comply with the requirements of their respective family service plans,

and establishing that John has formed a strong bond with his foster parents and not

with them, we hold the evidence is legally and factually sufficient to support the trial

court’s finding that terminating their parental rights is in John’s best interest.31


      29
          See Tex. Fam. Code Ann. § 263.307(a) (“In considering the factors
established by this section, the prompt and permanent placement of the child in a
safe environment is presumed to be in the child’s best interest.”).
       30
          In re C.H., 89 S.W.3d at 26 (“Just as it is imperative for courts to recognize
the constitutional underpinnings of the parent-child relationship, it is also essential
that emotional and physical interests of the child not be sacrificed merely to preserve
that right.”).
       31
          See In re C.H., 89 S.W.3d at 28 (holding the same evidence relevant to
reasons the factfinder relied on to find one or more statutory grounds were proven
may also be relevant to the factfinder’s other required findings required by statute,
that terminating the relationship is in the child’s best interest); In re M.R.J.M., 280
                                           14
                                        Conclusion

      We conclude Mother’s and Father’s issues challenging the trial court’s best-

interest finding lacks merit. Accordingly, we affirm the trial court’s judgment

terminating Mother’s and Father’s parental rights to John.

      AFFIRMED.



                                                     _________________________
                                                          HOLLIS HORTON
                                                               Justice

Submitted on January 4, 2021
Opinion Delivered February 4, 2021

Before Kreger, Horton and Johnson, JJ.




S.W.3d 494, 502 (Tex. App.—Fort Worth 2009, no pet.) (“Conduct that subjects a
child to a life of uncertainty and instability also endangers the child’s physical and
emotional well-being.”).
                                         15